RASKIN & RASKIN

Attorneys at law MARTIN R. RASKIN

JANE SERENE RASKIN

nuaskin @raskinlaw,.con

jraskin@raskinlaw.com

March 10, 2020 | MEMO ENDORSED

Honorable Edgardo Ramos -
United States District Judge USDC. SDNY
Southern District of New York ELECTRONIC
New York, New York 10007 DOC#

DATE FILED: March 10 2020

 

Re: United States v. David Pike, No. 17-cr-630 (ER)
Dear Judge Ramos:

This firm represents David Pike whg has been charged in a criminal information with conspiracy
to commit bank fraud in violation of Title 18 USC §371. Bail has been set at $500,000 personal
surety and, among other standard conditions, Mr. Pike’s travel is restricted to the Southern and
Middle Districts of Florida and the Eastern and Southern Districts of New York.

David Pike would like to travel to Arizona with his wife and autistic son for an appointment with
a leading clinic for biomedical ASD treatment. Mr. Pike’s son has been on a waiting list for an
appointment with the clinic for about a year. The clinic has advised that it has an opening for a
consultation on March 24, 2020. Mr. Pike would like to accompany his son for this initial
consultation to reduce the level of anxiety his son suffers when traveling and seeing doctors. The
requested travel would take place between March 22 and March 28, 2020, and will be coordinated
in advance with Mr. Pike’s Pretrial Services officer, who will have a detailed itinerary.

Mtr. Pike has contacted his Pretrial Services officer, who does not object to this travel. I discussed
this matter with Assistant US Attorney Nick Folly, who advises that the government has no
objection to such travel if Pretrial Services has no objection.

Therefore, it is respectfully requested that the court enter an order allowing Mr. Pike to travel to
and from the District of Arizona with his wife and son between March 22-28, 2020, upon advance
notice to Pretrial Services.

 

The request for Mr. Pike to travel to Arizona
Respectfully yours, between March 22-28, 2020 is GRANTED. The
Clerk of Court is respectfully directed to
terminate the letter motion, Doc. 238.

/s/Martin R. Raskin It is SO ORDERED.

MARTIN R. RASKIN

Edgardo Ramos, U.S.D.J.
March 10, 2020

 

 

 

MIAMI 201 Alhambra Circle, Suite 1050 | Coral Gables, Florida 33.134\ Telephone 305 444 3400

NAPLES 7400 Tamiami Trail North, Suite 101 | Naples, Flovida 34108 \ Telephone 239 431 6041

 

 
